DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 04/12/2021.  As directed by the amendment: claims 1, 4, 6, 12, and 15 have been amended, and claims 46 – 67 have been cancelled.  Thus, claims 1 – 45 are presently pending in this application.

Response to Arguments
Applicant's arguments filed 04/12/2021 have been fully considered but they are not persuasive.
Regarding claim 1, Applicant argued that prior arts do not teach a system including a controller that employs machine learning to interpret motor position and the conduit strain to arrive at a vacuum level within the system.  However, Barral is relied on in the current ground of rejection to teach the idea of having a controller employing machine learning with sensor data from various sensors in the system to optimize the pumping aspect of the system in order to shorten pump duration while increasing the milk extracted as discussed in paragraphs [0091], [0096], and [0097].  Specifically, Barral teaches that the system includes sensors or uses sensor data that is received from other electronic devices for parameters such as: breast skin temperature, ambient temperature, pressure, humidity, position, etc. These measurements may be used in supervised or machine learning of the pumping technique… (paragraph [0091]); the machine learning may determine the best massage pattern to optimize let down and shorten pump duration while increasing the milk extracted… (paragraph [0097]).  It would have .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1 – 7, 11, 12, 16, 18 – 30, 34, 35, 37, 38, 40, 44, and 45 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0196436).
Regarding claim 1, Fridman teaches a wearable system to pump fluid from a breast, the system comprising:
a skin contacting structure (434, Figure 4A) configured and dimensioned to form a seal with the breast;  Examiner notes structure 434 is capable of forming a seal with the breast since fluid is extracted via vacuum pressure as discussed in paragraphs [0193] - [0195],
a conduit (433, Figure 4A) in fluid communication with the skin contacting structure;
a strain gauge (as discussed in paragraph [0208]) associated with the conduit to provide a conduit strain (strain gauge built into tubing 433 as discussed in paragraph [0208]),
a motor associated with the conduit, the motor having a motor position (paragraph [0185] discusses an engine for the pump system);
a controller (452) in communication with the strain gauge and the motor (since the controller may control some or all of the operation as discussed in paragraphs [0185] and [0199]);
wherein fluid extracted from the breast flows into a sealed collection assembly, or sealed collection assembly having an integral valve system (439, Figure 4A) or an airtight collection assembly for storing the fluid pumped from the breast (436, Figure 4A).
However, Fridman does not teach that the controller employs machine learning to interpret the motor position and the conduit strain to arrive at a vacuum level within the system.
Barral teaches a breast pump system similar to Fridman and the current application, further including that the controller employs machine learning to interpret the motor position and the conduit strain to arrive at a vacuum level within the system (as discussed in paragraphs [0091], [0096], and [0097]).  Specifically, Barral teaches that the system includes sensors or uses sensor data that is received from other electronic devices for parameters such as: breast skin temperature, ambient temperature, pressure, humidity, position, etc. These measurements may be used in supervised or machine learning of the pumping technique… (paragraph [0091]); the machine learning may determine the best massage pattern to optimize let down and shorten pump duration while increasing the milk extracted… (paragraph [0097]).  
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Barral (the use of a controller that employs machine learning) with the 
Regarding claim 2, Fridman teaches that the wearable system pumps fluid through the conduit against gravity, specifically this may carry milk through tubing 433 even when there is an upward gradient between collection flange 434 and a collection vessel 436 (paragraph [0192].  Examiner notes that paragraph [0192] discusses the use of vacuum to enable the flow of fluid when there is an upward gradient (against gravity) between the breast contacting feature and the collection assembly.
Regarding claim 3, Fridman teaches that the wearable system maintains at least a latch suction throughout a pumping cycle (paragraph [0193] discusses using suction to pull nipple 462 (latch suction) into the tunnel of flange 434, then release in order to trigger a milk ejection response). 
Regarding claim 4, Fridman teaches the controller (452, Figure 4A) is configured to control operational settings of the wearable system (paragraph [0199]).
Regarding claim 5, Fridman teaches that the sealed collection assembly further having a fitment (439, Figure 4A) sized to be received within the conduit (paragraph [0199] and [0200]).
Regarding claim 6, Fridman teaches the controller is configured to adjust pumping in real time (paragraph [0186] discusses that the controller may turn off, turn on and/or adjust setting of the milk extraction pump and/or massager in response to sensor output (for example based on measured breast volume)).
Regarding claim 7, Fridman teaches a flange (733a) and door (788) configured in the flange, wherein the door engages the collection assembly and maintains an engagement between the collection assembly and the conduit (Figure 7A, paragraph [0216]).
Regarding claim 8, Fridman and Barral teaches claim 1 as seen above.

However, Fridman and Barral do not teach that these connectors are spherical connectors.
At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make these connectors to be spherical connectors for the purpose of allowing connection to the connectors, since applicant has not disclosed that having the spherical connectors provides an advantage, solves any stated problem, or is used for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the connectors are spherical, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
Regarding claim 11, Fridman teaches structure (one way valves 439) for impeding fluid ingress into the wearable system.  Examiner notes that one way vales 439 would prevent fluid from flowing backward after entering the storage container as discussed in paragraph [0199])
Regarding claim 12, Fridman teaches a controller, the controller is controlling a pumping function and modifying pumping to reach targets in real time (paragraph [0186] discusses that the controller may turn off, turn on and/or adjust setting of the milk extraction pump and/or massager in response to sensor output (for example based on measured breast volume)).
Regarding claim 16, Fridman teaches that the collection assembly is placed within an interior of the system (Figure 2B).
Regarding claim 18, Fridman teaches that the collection assembly is formed from two sheets bonded together (Figure 7A).  Examiner notes that Figure 7A shows a bag with two sides (two sheets).

Regarding claim 20, Fridman teaches a computer (600, Figure 6) configured to remotely control the system, the computer configured to collect, store and analyze user data and trends as related to volume from each breast and in total, and the number of sessions on several dimensions such as per day, week or month (paragraphs [0168], and [0211] – [0213])
Regarding claim 21, Fridman teaches a fitment (788) that is integral with the collection assembly (Figure 7A).
Regarding claim 22, Fridman teaches a fitment (788) that is attached with the collection assembly (Figure 7A).
Regarding claim 23, Fridman teaches that removing the fitment (439) from the collection assembly destroys the collection assembly or fitment.  Examiner notes that removing the fitment at least by ripping it out by hands would destroy the fitment.
Regarding claim 24, Fridman teaches that the collection assembly is disposable (paragraph [0205] and [0248]).
Regarding claim 25, Fridman teaches that the collection assembly is reusable (paragraph [0205]).
Regarding claim 26, Fridman teaches that the system is sealed (in order to apply vacuum to extract fluid).
Regarding claim 27, Fridman teaches that the system pumps milk (paragraph [0192]).
Regarding claim 28, Fridman teaches a valve (439) can be reattached to a second or subsequent collection assembly (Examiner notes that tubing 433 including valve 439 can be reattached to a second 
Regarding claim 29, Fridman teaches that wherein the system is not closed (opening in flange 434 as shown in Figures 4A and 4B).
Regarding claim 30, Fridman teaches a flange (434/734/834a/834c) configured to engage breast tissue, wherein the flange includes a generally rigid flat section a shown in Figures 4A, 4B, 7B, 7C, and 8A – 8C.
Regarding claim 34, Fridman teaches that the conduit is configured to run inferior to superior relative to a nipple of the breast when the user is upright (Figure 4A).  Examiner notes that paragraph [0192] also discusses an upward gradient between the collection flange and the collection vessel.
Regarding claim 35, Fridman teaches a tube channel of the conduit includes a section that opens through passive recoil (one way valve 439 which only allow fluid to flow in one direction and opened by the pressure the fluid on the valve) configured next to a section that opens through an assistive support (437 via pump 432a).
Regarding claim 37, Fridman teaches that the collection assembly includes a one-way valve (788, Figure 7A, paragraph [0216]) allowing fluid ingress but preventing backflow.
Regarding claim 38, Fridman teaches that the collection assembly includes a tear-able element (792) to allow removal of fluid (figure 7A, paragraph [0216]).
Regarding claim 40, Fridman teaches that an air-tight passageway is provided from a nipple source to the collection assembly (passageway from element 434 to tubing 433 to collection assembly 439; Examiner also notes that the passageway is airtight since it is intended to be use with a vacuum source).

Regarding claim 45, Fridman teaches that system defines a breast enhancement system for enlarging the appearance of the user's breast, the system defining a natural breast profile (as shown in Figures 4E, 5B, and 13). Examiner notes that the device as taught by Fridman is shown to have a shape compliment to the shape of the user's breast on one side while have a shape similar to the user's breast on the other side and would enlarge the appearance of the user's breast when compare to the appearance of the user's breast without the device attached.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0196436), and in view of Aoki (U.S. 2017/0196436).
Regarding claim 9, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not teach that the conduit includes a bulged portion configured to accommodate system hysteresis.
Aoki teaches a tubing device for transferring fluid similar to the conduit used in Fridman, Barral, and the current application, further including that the conduit includes a bulged portion (the non-stretching body portion is thicker than the remaining portion and therefore can be understood as a bulged portion) configured to accommodate system hysteresis (paragraph [0246]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Aoki with the combined system of Fridman and Barral in order to enable stable bending motions with no hysteresis generated to pressurization.

Claim(s) 10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0196436), and in view of Myers (U.S 2007/0219486)
Regarding claim 10, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not specify that the device further comprising a flange, a chassis and a housing, wherein the flange, chassis, and housing snap together.
Myers teaches a breast pump device similar to Fridman, Barral, and the current application, further including that the device further comprising a flange (30), a chassis (22) and a housing (12), wherein the flange, chassis, and housing snap together (as shown in Figure 1).  Examiner further notes that snap fit is a common method of attaching different part of a device together and it would be obvious to one having ordinary skill in the art at the time the application was filed to have the different components snap together since such a modification is the result of choosing from a finite number of identified, predictable solutions (the common coupling methods available in the art, including the snap fit).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Myers with the combined system of Fridman and Barral in order to ensure the device is cost-effective, easy to transport and easy to assembly and clean (paragraphs [0012] [0013]).
Regarding claim 13, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not specify that the device further comprising a flange, a chassis and a housing, wherein the chassis supports internal components of the wearable system.
Myers teaches a breast pump device similar to Fridman, Barral, and the current application, further including that the device further comprising a flange (30), a chassis (22) and a housing (12), wherein the chassis supports internal components of the wearable system (as shown in Figure 5).  
.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0196436), and in view of Van Der Kamp (U.S. 2012/0004604).
Regarding claim 14, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral does not specify any structure configured to provide pinch protection.
Van Der Kamp teaches a breast pump device similar to Fridman, Barral, and the current application, further include structure (insert 23 with opposing ribs 39 as shown in Figures 3 – 5) configured to provide pinch protection as discussed in paragraphs [0054] and [0055].
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Van Der Kamp (the insert with opposing ribs) with the combined system of Fridman and Barral in order to aid the expression of breast milk from a breast in a way that is more analogous to the action of a sucking infant (paragraph [0010]) while prevent pinching of the nipple and pain to the user (paragraph [0055]).  Further, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.

Claim(s) 15 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0196436), and in view of Hanson (U.S. 2012/0004602).
Regarding claim 15, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not teach a sensor configured to sense whether the system is properly assembled and a controller adapted to prohibit pumping until the sensor detects that the system is properly assembled.
Hanson teaches a wearable medical device similar to Fridman, Barral, and the current application, further including a sensor (sensor 205) configured to sense whether the system is properly assembled and a controller adapted to prohibit pumping until the sensor detects that the system is properly assembled (paragraphs [0189] and [0238]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Hanson (sensor and interactive elements used to determine whether the system is properly aligned and connected) with the combined system of Fridman and Barral in order to inhibit operation of the device until the system is properly assembled (paragraphs [0022] and [0238]).
Regarding claim 39, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not teach a safety mechanism configured to prohibit system functioning unless the system is completely assembled for use.
Hanson teaches a wearable medical device similar to Fridman, Barral, and the current application, further including a safety mechanism (sensor 205, interactive elements and associated control electronics as discussed in paragraph [0238]) configured to prohibit system functioning unless the system is completely assembled for use (paragraphs [0189] and [0238]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Hanson (sensor and interactive elements used to determine whether .

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0196436), or being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0196436), and in view of Guthrie (U.S. 2016/0220745).
Regarding claim 17, Fridman and Barral teach claim 1 as seen above.
Fridman also teaches that the collection assembly includes a one way valve (788, Figure 7A, paragraph [0216]).
However, Fridman does not specify that the one way valve is an umbrella valve.
Guthrie ‘745 teaches a device similar to Fridman, Barral, and the current application, further including that the collection assembly (314) includes a one way valve (312), which is an umbrella valve as discussed in paragraph [0042] and shown in Figure 3.
The claim would have been obvious because the substitution of one known element (the umbrella valve as disclosed by Guthrie ‘745) for another (the one way valve as disclosed by Fridman) would have yielded predictable results to one of ordinary skill in the art at the time the application was filed.
Further, it would have been obvious to one try for one having ordinary skill in the art at the time the invention was made to make the one way valve of Fridman to be an umbrella valve since such a modification is the result of choosing from a finite number of identified, predictable solutions (different kind of one way valve as evident by the disclosure of Guthrie in paragraph [0042]).

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0196436), and in view of Britto (U.S. 2005/0283112).

However, Fridman and Barral do not teach that the system is never vented to the atmosphere.
Britto teaches a breast pump device similar to Fridman, Barral, and the current application, further including that the system is never vented to the atmosphere (paragraph [0035] discusses a pump/valve system in which the exhaust valve 50 vents to a chamber 64 via a conduit 68 instead of venting to the atmosphere as shown in Figure 4C).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Britto with the combined system of Fridman and Barral in order to minimized the wear and tear on the pump module by maintaining a near-constant load on the pump module (paragraph [0035]).

Claim(s) 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0196436), and in view of Guthrie (U.S. 2016/0082166).
Regarding claim 42, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not teach that suction in the system is reduced only through the flow of fluid therethrough.
Guthrie ‘166 teaches a breast pump system similar to Fridman, Barral, and the current application, further including that suction in the system is reduced only through the flow of fluid therethrough (paragraph [0036] discloses that valve leaflets 303 open to allow milk to flow into the bottle 304 while the suction is not present).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Guthrie ‘166 (the idea where the valve only open when the suction is reduced due to the present of pumped milk in the system) in the combined system of Fridman and Barral in order to prevent leaks or spills whether the bottle is currently in use or not (paragraph [0036]).

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fridman (U.S. 2015/0065994) in view of Barral (U.S. 2017/0196436), and in view of Kurihara (U.S. 2016/0271305).
Regarding claim 43, Fridman and Barral teach claim 1 as seen above.
However, Fridman and Barral do not teach that any sounds generated by the system are reduced by fluid flow through the system.
Kurihara teaches a suction device similar to Fridman, Barral, and the current application, further including that any sounds generated by the system are reduced by fluid flow through the system (via plural air vents 7 as discussed in paragraph [0056] and connections between different components as discussed in paragraphs [0058] – [0061] and [0081]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Kurihara with the combined system of Fridman and Barral in order to prevent discomfort resulting from the sound of the system (paragraph [0009]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028.  The examiner can normally be reached on M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Anh Bui/Examiner, Art Unit 3783
ANH T. BUI
Examiner
Art Unit 3783

/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783